Title: To Thomas Jefferson from Edward Jerningham, 6 May 1789
From: Jerningham, Edward
To: Jefferson, Thomas



Sr
Green Street Grosvenor SquareLondon May 6th

I am encouraged by Mrs. Cosway to Beg you would favor me with the Acceptance of my poem on Enthusiasm. If it should meet with any part of the Approbation of so enlighten’d a Judge I should be highly gratified.

When I was at Paris last summer, I wished very much to be Introduced to you, And Mr. O Dunn promised to procure me that Honor, I left Paris with regret at not having accomplished my wish. I am with great esteem yr obed: hble servant,

Edwd Jerningham

